                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE


PHILIP AMARA, individually and on behalf              Case No. _______________
of all others similarly situated,

        Plaintiff,
                                                      CLASS ACTION COMPLAINT
v.
                                                      (DEMAND FOR JURY TRIAL)
REGAL CINEMAS, INC.,

        Defendant.

        Plaintiff Philip Amara, individually and on behalf of all others similarly situated, complains

and alleges as follows based on personal knowledge as to himself, on the investigation of his

counsel, and on information and belief as to all other matters. Plaintiff believes that substantial

evidentiary support exists for the allegations set forth in this complaint, and that a reasonable

opportunity for discovery will reveal such evidence.

                                       NATURE OF ACTION

        1.      Plaintiff brings this Class Action Complaint for legal and equitable remedies

resulting from the illegal actions of Regal Cinemas, Inc. (“Regal” or “Defendant”) in sending

automated text message advertisements to his cellular telephone and the cellular telephones of

numerous other individuals across the country, in clear and direct violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).

                                     JURISDICTION AND VENUE

        2.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 47 U.S.C. § 227.

        3.      Personal jurisdiction and venue are proper because Defendant’s principal place of

business is in this District, and Defendant directed and caused the subject unsolicited text message

advertisements to be sent from this District, such that Plaintiff’s claims alleged herein arose in

substantial part in this District.




Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 1 of 15 PageID #: 1
                                             PARTIES

       4.      Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39). Plaintiff

is, and at all times mentioned herein was, a resident and citizen of the State of Florida.

       5.      Defendant Regal Cinemas, Inc. operates one of the largest and most geographically

diverse chain of movie theaters in the United States, consisting of 7,211 screens in 549 theatres in

42 states”1 that generated total revenues of $3.1 billion during the fiscal year ending December 31,

2016.2 Defendant is organized and incorporated under the laws of Delaware and maintains, and

at all times mentioned herein maintained, its corporate headquarters in Knoxville, Tennessee.

Defendant is a “person” as defined by 47 U.S.C. § 153(39).

              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

       6.      In 1991, faced with a national outcry over the volume of robocalls being received

by American consumers, Congress enacted the TCPA to address certain abuse telecommunications

practices. The TCPA prohibits, inter alia, making any telephone call to a cellular telephone using

a “prerecorded or artificial voice” or an “automatic telephone dialing system” (“ATDS” or

“autodialer”) absent an emergency purpose or the “express consent” of the party called.

       7.      The TCPA further provides that any text message constituting an “advertisement”

or “telemarketing” message within the meaning of the TCPA requires the sender to acquire the

recipient’s “prior express written consent” before initiating such a message via an autodialer.

       8.      According to findings by the Federal Communication Commission (“FCC”), which

is vested with authority to issue regulations implementing the TCPA, autodialed calls and text

messages are prohibited because receiving them is a greater nuisance and more invasive than

receiving live or manually dialed telephone solicitations. The FCC also recognized that wireless

customers are charged for such incoming calls and texts whether they pay in advance or after the


1
    “About Regal,” Regal Cinemas, Inc., available at
    https://www.regmovies.com/static/en/us/about (last accessed December 13, 2019).
2
    Regal Entertainment Group, 2016 Form 10-K, available at
    https://www.sec.gov/Archives/edgar/data/1168696/000116869618000003/rgc201710k.htm.

                                   -2-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 2 of 15 PageID #: 2
minutes are used. Moreover, because cellular telephones are carried on their owners’ persons,

unsolicited calls and texts transmitted to such devices via an autodialer are distracting and

aggravating to their recipients and intrude upon their recipients’ seclusion.

       9.      Thus, to state a cause of action for violation of the TCPA, a plaintiff need only set

forth allegations demonstrating that the defendant “called a number assigned to a cellular telephone

service using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank,

N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d, 755 F.3d 1265 (11th Cir. 2014).

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       10.     Plaintiff was at all times mentioned herein the subscriber of the cellular telephone

number (727) ***-2415 (the “*2415 Number”). The *2415 Number is, and at all times mentioned

herein was, assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       11.     Beginning in or around July 2019, Defendant transmitted, by itself or through an

intermediary or intermediaries, numerous text messages advertising its goods and services to the

*2415 Number without Plaintiff’s “prior express written consent.”

       12.     Specifically, on or about July 19, 2019 at 12:35 p.m., Regal transmitted or caused

to be transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       13.     The link in the above-depicted text message (bit.ly/2YXf6d3) redirects to a website

operated and maintained by or on behalf of Regal, where Regal lists times that “The Lion King”

is shown at its theaters and sells tickets to such showings (the purchase of which is a prerequisite

to receiving the “gift” of “500 EXTRA CREDITS” mentioned in the above-depicted text message).



                                   -3-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 3 of 15 PageID #: 3
       14.     On or about August 2, 2019 at 2:40 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       15.     The link in the above-depicted text message (bit.ly/2ZvDliQ) redirects to a website

operated and maintained by or on behalf of Regal, where Regal makes available for sale the “Regal

Unlimited Movie Subscription Pass,” which is a subscription-based service that Regal offers to

consumers for a monthly fee.

       16.     On or about August 9, 2019 at 1:14 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       17.     The link in the above-depicted text message (bit.ly/2YPuSpm) redirects to a mobile

app store where consumers can download the Regal mobile app (which is operated and maintained
by or on behalf of Regal) and thereafter purchase tickets for the “Blinded by the Light-Springsteen

Fan Event” (the purchase of which is a prerequisite to receiving the “500 EXTRA CREDITS”

mentioned in the above-depicted text message).


                                   -4-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 4 of 15 PageID #: 4
        18.     On or about September 27, 2019 at 3:22 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




        19.     The link in the above-depicted text message (regmovies.com) redirects to a website

operated and maintained by or on behalf of Regal, where Regal lists show times for films showing

at its theaters and sells tickets to such showings (the purchase of which is a prerequisite to receiving

the “500 EXTRA CREDITS” mentioned in the above-depicted text message).

        20.     On or about October 4, 2019 at 4:01 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




        21.     The link in the above-depicted text message (regmovi.es/2piVJhn) redirects to a

website operated and maintained by or on behalf of Regal, where Regal sells its products and
services to consumers.




                                   -5-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 5 of 15 PageID #: 5
       22.     On or about October 25, 2019 at 4:53 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       23.     The link in the above-depicted text message (bit/ly/2W9T2vb) redirects to a website

operated and maintained by or on behalf of Regal, where Regal sells tickets to showings of “Star

Wars: The Rise of Skywalker” at its theaters.

       24.     On or about November 1, 2019 at 12:19 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       25.     The link in the above-depicted text message (regmovies.com) redirects to a website

operated and maintained by or on behalf of Regal, where Regal lists show times for various films

showing at its theaters and sells tickets to such showings (the purchase of which is a prerequisite
to receiving the “treat[]” of “500 EXTRA CREDITS” mentioned in the above-depicted text

message).



                                   -6-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 6 of 15 PageID #: 6
       26.     On or about November 29, 2019 at 6:57 a.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       27.     The link in the above-depicted (bit.ly/ZXIVMjS) redirects to a website operated

and maintained by or on behalf of Regal, where Regal makes available for sale the “Regal

Unlimited Movie Subscription Pass,” which is a subscription-based service that Regal offers to

consumers for a monthly fee.

       28.     On or about November 29, 2019 at 7:11 p.m., Regal transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, the following text message

advertisement to the *2415 Number without Plaintiff’s prior express written consent:




       29.     The link in the text message (regmovies.com/promotions) redirects to a website

operated and maintained by or on behalf of Regal, where Regal sells tickets to showings of movies

at its theaters and the products sold at its theaters (including “popcorn and soda,” the purchase of



                                   -7-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 7 of 15 PageID #: 7
which is a prerequisite to receiving the “gift[]” of “500 EXTRA CREDITS” mentioned in the

above-depicted text message).

           30.   Each of the unsolicited text messages depicted in paragraphs 12, 14, 16, 18, 20, 22,

24, 26, and 28 above constitutes an “advertisement” or “telemarketing” message within the

meaning of the TCPA and its implementing regulations because each such message was aimed at

promoting the commercial availability of Defendant’s products and services and ultimately selling

such products and services. Defendant offered such products and services for sale to Plaintiff for

the purpose of deriving commercial profit from the purchase of any such products or services

ultimately made by Plaintiff.

           31.   Defendant, like several companies, use a short code, defined as “a number with

fewer digits than a phone number to which a text message can be sent. The five-or six-digit

numbers are often promoted in traditional and digital advertising.”3 Companies like Defendant use

short codes to “bring customers into the branded experience through voting, surveys, sweepstakes,

coupon offers, information updates, loyalty programs and alerts.”4

           32.   And indeed, in this case each of the unsolicited text message advertisements

depicted in paragraphs 12, 14, 16, 18, 20, 22, 24, 26, and 28 above originated from the telephone

number 61633, which is an SMS short code leased or owned by or on behalf of Defendant that

Defendant uses to transmit advertisements to consumers en masse, in an automated fashion and

without human intervention, in connection with its text-message marketing campaigns.5

           33.   Because Plaintiff’s cellular phone alerts him whenever he receives a text message,

each of the unsolicited text message advertisements transmitted by or on behalf of Defendant to

Plaintiff’s *2415 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s seclusion upon

receipt.

3
     See https://usshortcodes.com/faqs (last visited December 1, 2019).
4
     Id.
5
     See https://usshortcodedirectory.com/directory/short-code-61633/ (last visited December 12,
     2019).

                                   -8-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 8 of 15 PageID #: 8
       34.     All telephone contact by Defendant or affiliates, subsidiaries, or agents of

Defendant to Plaintiff's *2415 Number and to the numbers of the unnamed Class Members

occurred using an "automatic telephone dialing system" as defined by 47 U.S.C. § 227(b)(1)(A).

Specifically, Defendant utilized an "automatic telephone dialing system" because all such text

messages were sent from an SMS short-code telephone number used for the exclusive purpose of

transmitting text messages to consumers en masse; because the subject text messages contained

the same or substantially the same generic, pro forma advertising copy; because the dialing

equipment utilized by or on behalf of Defendant includes features substantially similar to a

predictive dialer, inasmuch as it is capable of making numerous calls or texts simultaneously (all

without human intervention); and because the hardware and software used by or on behalf of

Defendant to send such messages have the capacity to store, produce, and dial random or sequential

numbers, and to receive and store lists of telephone numbers, and to then dial such numbers, en

masse, in an automated fashion without human intervention.

       35.     And indeed, Defendant actually transmitted the text messages at issue in this case

to Plaintiff and all other putative Class Members in an automated fashion and without human

intervention, with hardware and software that received and stored telephone numbers and then

automatically dialed such numbers.

       36.     All telephone contact by Defendant or affiliates, subsidiaries, or agents of

Defendant to Plaintiff at the *2415 Number occurred via an “automatic telephone dialing system”

as defined by 47 U.S.C. § 227(b)(1)(A).

       37.     Neither Plaintiff, nor the other Members of the Class, provided their “prior express

written consent” to Defendant or any affiliate, subsidiary, or agent of Defendant to transmit the

subject text message advertisements to the *2415 Number or to any other Class Member’s cellular

telephone number by means of an “automatic telephone dialing system” within the meaning of 47
U.S.C. § 227(b)(1)(A)

       38.     None of Defendant’s text messages to the *2415 Number or to the cellular

telephone numbers of the putative Class Members was sent for an emergency purpose.


                                   -9-
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 9 of 15 PageID #: 9
                                        CLASS ALLEGATIONS

         39.     Class Definition. Plaintiff brings this civil class action on behalf of himself

 individually and on behalf of all other similarly situated persons as a class action pursuant to

 Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to represent is comprised

 of and defined as:

                 All persons in the United States who, at any time between August
                 25, 2016 and the present:

                 (1) subscribed to a cellular telephone service;

                 (2) received, at the telephone number assigned to such service, more
                     than one text message containing the word “REGAL” from the
                     short-code number 61633; and

                 (3) for whom Regal Cinemas, Inc. lacks any record establishing the
                     person’s provision of “express written consent” to receive such
                     messages prior to the initiation of such messages.
         40.     Excluded from the Class are Defendant, its officers and directors, members of the

 immediate families of the foregoing, legal representatives, heirs, successors, or assigns of the

 foregoing, and any entity in which Defendant has a controlling interest.

         41.     Plaintiff reserves the right to modify the definition of the Class (or add one or more

 subclasses) after further discovery.

         42.     Plaintiff and all Class Members have been impacted and harmed by the acts of

 Defendant or its affiliates or subsidiaries.

         43.     This Class Action Complaint seeks injunctive relief and monetary damages.

         44.     This action may properly be brought and maintained as a class action pursuant to

 Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies the numerosity, typicality,

 adequacy, commonality, predominance, and superiority requirements.

         45.     On application by Plaintiff’s counsel for class certification, Plaintiff may also seek

 certification of subclasses in the interests of manageability, justice, or judicial economy.

         46.     Numerosity. The number of persons within the Class is substantial, believed to

 amount to thousands of persons dispersed throughout the United States. It is, therefore, impractical



                                    - 10 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 10 of 15 PageID #: 10
 to join each Member of the Class as a named plaintiff. Further, the size and relatively modest

 value of the claims of the individual Members of the Class renders joinder impractical.

 Accordingly, utilization of the class action mechanism is the most economically feasible means of

 determining and adjudicating the merits of this litigation.

        47.        Typicality. Plaintiff received more than one text message containing the word

 “REGAL” from the short-code telephone number 61633, and Defendant lacks any record

 establishing his “prior express written consent” to receive such messages from Defendant within

 the meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims of the

 Members of the Class, and Plaintiff’s interests are consistent with and not antagonistic to those of

 the other Class Members he seeks to represent. Plaintiff and all Members of the Class have been

 impacted by, and face continuing harm arising out of, Defendant’s violations or misconduct as

 alleged herein.

        48.        Adequacy. As Class representative, Plaintiff has no interests adverse to or which
 conflict with the interests of the absent Members of the Class, and he is able to fairly and

 adequately represent and protect the interests of such a Class. Plaintiff has raised viable statutory

 claims of the type reasonably expected to be raised by Members of the Class and will vigorously

 pursue those claims. If necessary, Plaintiff may seek leave to amend this Class Action Complaint

 to add additional Class representatives or assert additional claims.

        49.        Competency of Class Counsel.      Plaintiff has retained and is represented by

 experienced, qualified, and competent counsel committed to prosecuting this action. Plaintiff’s

 counsel are experienced in handling complex class action claims, in particular claims brought

 under the TCPA and other consumer protection statutes.

        50.        Commonality and Predominance. There are well-defined common questions of fact

 and law that exist as to all Members of the Class and predominate over any questions affecting

 only individual Members of the Class. These common legal and factual questions, which do not

 vary from Class Member to Class Member and may be determined without reference to the

 individual circumstances of any Class Member, include (but are not limited to) the following:


                                    - 11 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 11 of 15 PageID #: 11
              a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent multiple

                 text messages containing the word “REGAL” to Plaintiff’s and Class Members’

                 cellular telephones from the short-code telephone number 61633;

              b) Whether such text messages were sent using an “automatic telephone dialing

                 system”;

              c) Whether the text messages sent constituted “advertisements” or “telemarketing”;

              d) Whether Defendant or affiliates, subsidiaries, or agents of Defendant can meet their

                 burden to show Defendant obtained the “prior express written consent” within the

                 meaning of the TCPA to send the subject text messages to the recipients of such

                 messages, assuming such an affirmative defense is raised;

              e) Whether Defendant or affiliates, subsidiaries, or agents of Defendant should be

                 enjoined from engaging in such conduct in the future.

        51.      Superiority. A class action is superior to other available methods for the fair and

 efficient adjudication of this controversy because individual litigation of the claims of all Class

 Members is impracticable. Even if every Member of the Class could afford to pursue individual

 litigation, the Court system could not. Individualized litigation would also present the potential

 for varying, inconsistent or contradictory judgments, and would magnify the delay and expense to

 all parties and to the court system by causing multiple trials of the same factual issues. By contrast,

 the maintenance of this action as a class action, with respect to some or all of the issues presented

 herein, presents few management difficulties, conserves the resources of the parties and the court

 system and protects the rights of each Member of the Class. Plaintiff anticipates no difficulty in

 the management of this action as a class action. Class wide relief is essential to compel compliance

 with the TCPA. The interest of Class Members in individually controlling the prosecution of

 separate claims is small because the statutory damages in an individual action for violation of the

 TCPA are small. Management of these claims is likely to present significantly fewer difficulties

 than are presented in many class actions because the text messages at issue are all automated and

 the Class Members, by definition, did not provide the prior express written consent required under


                                    - 12 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 12 of 15 PageID #: 12
 the statute to authorize such messages to be sent to their cellular telephones. The Class Members

 can be readily located and notified of this class action through Defendant’s records and, if

 necessary, the records of cellular telephone providers.

        52.     Additionally, the prosecution of separate actions by individual Class Members

 would create a risk of multiple adjudications with respect to them that would, as a practical matter,

 be dispositive of the interests of other Members of the Class who are not parties to such

 adjudications, thereby substantially impairing or impeding the ability of such nonparty Class

 Members to protect their interests. The prosecution of individual actions by Class Members could

 establish inconsistent results and/or establish incompatible standards of conduct for Defendant.

        53.     Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on

 grounds generally applicable to the Class, thereby making final injunctive relief and corresponding

 declaratory relief with respect to the Class as a whole appropriate. Moreover, on information and

 belief, Plaintiff alleges that the TCPA violations complained of herein are substantially likely to

 continue in the future if an injunction is not entered.

                            CLAIM FOR RELIEF
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
                              (47 U.S.C. § 227)
        54.     Plaintiff incorporates by reference the foregoing paragraphs of this Class Action

 Complaint as if fully stated herein.

        55.     Plaintiff and each Member of the Class received more than one text message

 containing the word “REGAL,” sent by or on behalf of Defendant during the class period, from

 the short-code telephone number 61633. All such messages sent to Plaintiff and the Members of

 the proposed Class promoted the sale of tickets to movies shown at Regal’s theaters or the

 commercial availability of other services or products sold by Defendant; consequently, all such

 messages constituted “advertising” or “telemarketing” material within the meaning of the TCPA

 and its implementing regulations.

        56.     Additionally, all such messages were sent via the same dialing technology, which

 qualified as an ATDS within the meaning of the TCPA, as evidenced by the generic nature of the


                                    - 13 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 13 of 15 PageID #: 13
 text messages, the use of a dedicated short code to transmit the messages, and the capacities,

 capabilities, and features of the technology as alleged above.

        57.      Neither Plaintiff nor any other Member of the Class provided Defendant “prior

 express written consent” within the meaning of the TCPA to receive the autodialed text message

 advertisements at issue in this case.

        58.      Defendant’s use of an ATDS to transmit text messages advertisements to telephone

 numbers assigned to a cellular telephone service, including to Plaintiff’s *2415 Number and the

 numbers of all Members of the proposed Class, absent the requisite “prior express written

 consent”, as set forth above, constituted violations of the TCPA by Defendant, including but not

 limited to violations of 47 U.S.C. § 227(b)(1)(A)(iii).

        59.      As a result of Defendant’s violations of the TCPA, Plaintiff and all Class Members

 are entitled to, and do seek, an award of $500.00 in statutory damages for each violation of the

 TCPA (or $1,500.00 for any such violations committed willfully or knowingly) pursuant to 47

 U.S.C. § 227(b)(3).

        60.      Plaintiff and the other Class Members seek an award of reasonable attorneys’ fees

 and costs.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Philip Amara prays for relief and judgment in favor of himself

 and the Class as follows:

              A. Injunctive relief prohibiting such violations of the TCPA in the future;

              B. As a result of each of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff

                 seeks for himself and each Class Member statutory damages of $500.00 (or

                 $1,500.00 for any violations committed willfully or knowingly);

              C. An award of attorneys’ fees and costs to counsel for Plaintiff and the Class; and
              D. An Order certifying this action to be a proper class action pursuant to Federal Rule

                 of Civil Procedure 23, establishing an appropriate Class and any Subclasses the




                                    - 14 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 14 of 15 PageID #: 14
                Court deems appropriate, finding that Plaintiff is a proper representative of the

                Class, and appointing the law firms representing Plaintiff as counsel for the Class.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, on behalf of himself and the Class, demands a trial by jury pursuant to Federal

 Rule of Civil Procedure 38(b) on all claims and issues so triable.


 Dated: August 25, 2020                               Respectfully submitted,



                                                      s/Gregory F. Coleman
                                                      Gregory F. Coleman (TN BPR No. 14092)
                                                      Lisa A. White (TN BPR No. 26658)
                                                      Jonathan B. Cohen*
                                                      William A. Ladnier (TN BPR No. 34316)
                                                      GREG COLEMAN LAW PC
                                                      800 S. Gay Street, Suite 1100
                                                      Knoxville, TN 37929
                                                      Telephone: (865) 247-0080
                                                      Facsimile: (865) 522-0049
                                                      greg@gregcolemanlaw.com
                                                      lisa@gregcolemanlaw.com
                                                      jonathan@gregcolemanlaw.com
                                                      will@gregcolemanlaw.com


                                                      Frank S. Hedin*
                                                      HEDIN HALL LLP
                                                      1395 Brickell Ave, Suite 1140
                                                      Miami, Florida 33131
                                                      Telephone: (305) 357-2107
                                                      Facsimile: (305) 200-8801
                                                      fhedin@hedinhall.com

                                                      * Applications pro hac vice to be submitted

                                                      Counsel for Plaintiff and the Putative Class




                                    - 15 -
Case 3:20-cv-00381-CLC-DCP Document 1 Filed 08/25/20 Page 15 of 15 PageID #: 15
